OPINION
DICE, Judge.
The conviction is for the subsequent offense of drunk driving, a felony; the punishment, a fine of $750.
Trial was before the court, a jury being waived, upon appellant’s plea of guilty.
Evidence was stipulated by the parties, showing appellant’s guilt of the offense charged.
Appellant was represented by counsel at the trial and there is no showing that his counsel was appointed by the court or that appellant was indigent.
No appellate brief has been filed by appellant with the clerk of the trial court.
The record contains nothing which should be considered as unassigned error under Art. 40.09, Sec. 13, C.C.P.
The judgment is affirmed.